ON MOTION FOR CERTIFICATION
KAHN, Judge.
We grant in part appellant’s motion for certification and certify the following as a second question of great public importance passed upon by this decision:
MAY FLORIDA CONSTITUTIONALLY APPLY THE LOAN BROKER ACT, SECTION 687.14-687.148, FLORIDA STATUTES, TO AN OUT-OF-STATE RETAIL INSTALLMENT SELLER WHICH, UNDER THE COMMERCE CLAUSE, MAY NOT BE COMPELLED TO BE LICENSED IN FLORIDA AS A RETAIL INSTALLMENT SALES COMPANY UNDER SECTION 520.32, FLORIDA STATUTES?
BARFIELD and ALLEN, JJ., concur.